Per Curiam:
The appellants assign as error the court’s adjudication that it was the intent of the testator to devise and bequeath to his wife, Hanna Dotson White, in fee simple, all the property mentioned in his will except 70 shares of stock specifically devised equally between his daughter, Shirley White Benfield, and his son, Richard Dotson White. The will and the court’s interpretation of it are parts of the record, and before us. The appellants conceded on the argument, and correctly so, that for them and those whom they represent to have any interest in the estate and, therefore, any standing in court, it would be necessary to construe the will as conveying a life estate only *100to Hanna Dotson White, with the contingent remainder to the testator’s three children, Earl C. White, Jr., Shirley White Benfield, and Richard Dotson White, with final devisees and legatees to be determined by the call of the roll at the death of the life tenant. The will does not permit of the interpretation appellants seek to have the court place upon it. In no event does the will create a contingent remainder. The appellants, therefore, have no interest in the estate, contingent or otherwise. They are not parties aggrieved by the adjudication.
The judgment of the Superior Court of MecicleNbueg County is
Affirmed.